Exhibit INCOME FUND EIGHT B L.P. PORTFOLIO OVERVIEW SECOND QUARTER 2008 ICON Income Fund Eight B L.P. - Second Quarter 2008 Portfolio Overview - Dear Fellow Partner of ICON Income Fund Eight B L.P.: We are pleased to present this Portfolio Overview for ICON Income Fund Eight B L.P. (the “Fund”) for the second quarter of 2008.References to “we”, “us” and “our” are references to the Fund, references to “ICON Capital” or the “General Partner” are references to the general partner of the Fund, ICON Capital Corp. The Fund We raised $75,000,000 commencing with our initial offering on May 19, 2000 through the closing of the offering on October 17, 2001. During the reporting period, we continued to operate in our liquidation period, during which time our assets continued to be sold in the ordinary course of business.As we sell our assets, both rental income and finance income will decrease over time, as will expenses related to our assets such as depreciation and amortization expense.Additionally, interest expense should decrease as we reach the expiration of the leases that were financed and the debt is repaid by the lender.As leased equipment is sold, we will experience both gains and losses on these sales.We will continue to liquidate our assets during this period and we expect to see a reduction in revenue and expenses accordingly. Portfolio Overview Our equipment portfolio consists of investments that we have made directly as well as those that we have made with our affiliates.As of June 30, 2008, our equipment portfolio consisted primarily of the following investments: · Telecommunications equipment subject to a 48-month lease with Global Crossing Telecommunications, Inc.We paid a purchase price of approximately $7,755,000 and the lease is scheduled to expire on March 31, 2011. · Two Airbus A340-313X aircraft (B-HXM and B-HXN) leased to Cathay Pacific Airways Limited (“Cathay”).We own a 100% interest and a 50% interest, respectively, in the entities that own each aircraft.The combined purchase price of the interests in both aircraft was approximately $114,592,000, comprised of approximately $6,375,000 in cash and non-recourse debt in the amount of approximately $108,217,000.The original lease for the first aircraft (B-HXM) was due to expire on March 14, 2006, but was extended until October 1, 2011.The original lease for the second aircraft (B-HXN) was due to expire on March 27, 2006, but was extended until July 1, 2011.In connection with both lease extensions, the outstanding debt attributable to each aircraft was refinanced.The new loans are scheduled to mature concurrently with the respective lease expiration dates for each aircraft. Transactions with Related Parties Prior to May 1, 2006 and in accordance with the terms of our Amended and Restated Agreement of Limited Partnership, we paid our General Partner (i) management fees ranging from 1% to 7% based on the type of transaction and (ii) acquisition fees, through the reinvestment period, of 3% of the gross value of our acquisition transactions.In addition, our General Partner was reimbursed for certain administrative expenses incurred in connection with our operations. Our General Partner performs certain services relating to the management of our equipment leasing and financing activities.Such services include the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment which is off-lease, inspections of the equipment, liaise with and general supervision of lessees to assure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. Administrative expense reimbursements are costs incurred by our General Partner that are necessary to the Partnership’s operations.These costs include our General Partner’s legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us.Excluded are salaries and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in our General Partner. -1- Although our General Partner continues to provide the services described above, effective May 1, 2006, our General Partner waived its rights to future management fees and administrative expense reimbursements. Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds.We paid distributions to our General Partner totaling $10,285 for the six months ended June 30, 2008.Our General Partner’s interest in our net (loss) income for the three months ended June 30, 2008 and 2007 was $(58,759) and $2,848, respectively.Our General Partner’s interest in our net (loss) income for the six months ended June 30, 2008 and 2007 was $(61,352) and $1,638, respectively. Your participation in the Fund is greatly appreciated and we look forward to sharing continued successes. Sincerely, ICON Capital Corp., General Partner Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer We are committed to protecting the privacy of our investors in compliance with all applicable laws. Please be advised that, unless required by a regulatory authority such as the FINRA or ordered by a court of competent jurisdiction, we will not share any of your personally identifiable information with any third party. -2- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Balance Sheets Assets June 30, 2008 December 31, (unaudited) 2007 Current assets Cash and cash equivalents $ 196,271 $ 414,156 Current portion of net investment in finance lease 1,882,707 1,764,768 Other current assets 32,597 22,130 Total current assets 2,111,575 2,201,054 Non-current assets Net investment in finance lease, less current portion 3,948,821 4,920,691 Leased equipment at cost (less accumulated depreciation of $28,012,323 and $26,103,232, respectively) 47,404,397 53,201,855 Investment in joint venture 1,377,654 3,413,505 Other non-current assets, net 1,369,420 1,376,116 Total non-current assets 54,100,292 62,912,167 Total Assets $ 56,211,867 $ 65,113,221 Liabilities and Partners' Equity Current liabilities Current portion of non-recourse long-term debt $ 3,913,850 $ 3,795,917 Revolving line of credit, recourse 1,255,000 1,255,000 Deferred revenue 368,182 286,364 Due to affiliates 143,070 143,070 Accrued expenses and other current liabilities 292,515 239,595 Total current liabilities 5,972,617 5,719,946 Non-current liabilities Non-recourse long-term debt, net of current portion 40,359,373 42,346,303 Total Liabilities 46,331,990 48,066,249 Commitments and contingencies Partners' Equity General Partner (550,261 ) (478,624 ) Limited Partners 10,430,138 17,525,596 Total Partners' Equity 9,879,877 17,046,972 Total Liabilities and Partners' Equity $ 56,211,867 $ 65,113,221 -3- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Revenue: Rental income $ 1,594,091 $ 1,812,232 $ 3,188,182 $ 5,332,017 Finance income 205,342 260,783 425,198 260,783 Loss from investments in joint ventures (2,009,165 ) (78,492 ) (2,050,851 ) (158,099 ) Net gain (loss) on sales of equipment - 318,060 - (621,012 ) Interest and other income 23 51,738 343 66,730 Total revenue (209,709 ) 2,364,321 1,562,872 4,880,419 Expenses: Depreciation and amortization 964,068 1,034,406 1,931,952 2,621,240 Impairment loss 3,888,367 - 3,888,367 - Interest 719,349 868,107 1,439,352 1,727,972 General and administrative 94,427 99,977 438,405 267,226 Total expenses 5,666,211 2,002,490 7,698,076 4,616,438 (Loss) income before minority interest (5,875,920 ) 361,831 (6,135,204 ) 263,981 Minority interest - 76,997 - 100,178 Net (loss) income $ (5,875,920 ) $ 284,834 $ (6,135,204 ) $ 163,803 Net (loss) income allocable to: Limited Partners $ (5,817,161 ) $ 281,986 $ (6,073,852 ) $ 162,165 General Partner (58,759 ) 2,848 (61,352 ) 1,638 $ (5,875,920 ) $ 284,834 $ (6,135,204 ) $ 163,803 Weighted average number of limited partnership units outstanding 740,380 741,365 740,442 741,447 Net (loss) income per weighted average limited partnership units $ (7.86 ) $ 0.38 $ (8.20 ) $ 0.22 -4- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statement of Changes in Partners' Equity Limited Partnership Total Units Limited General Partners' Outstanding Partners Partner Equity Balance, December 31, 2007 740,530 $ 17,525,596 $ (478,624 ) $ 17,046,972 Limited partnership units redeemed (150 ) (3,473 ) - (3,473 ) Cash distributions to partners - (509,118 ) (5,143 ) (514,261 ) Net loss - (256,691 ) (2,593 ) (259,284 ) Period ended March 31, 2008 (unaudited) 740,380 $ 16,756,314 $ (486,360 ) $ 16,269,954 Cash distributions to partners - (509,015 ) (5,142 ) (514,157 ) Net loss - (5,817,161 ) (58,759 ) (5,875,920 ) Period ended June 30, 2008 (unaudited) 740,380 $ 10,430,138 $ (550,261 ) $ 9,879,877 -5- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net (loss) income $ (6,135,204 ) $ 163,803 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Rental income paid directly to lenders by lessees (3,270,000 ) (4,888,924 ) Finance income (425,198 ) (260,783 ) Net loss on sales of equipment - 621,012 Loss from investments in joint ventures 2,050,851 158,099 Depreciation and amortization 1,931,952 2,621,240 Impairment loss 3,888,367 - Interest expense on non-recourse financing paid directly to lenders by lessees 1,401,003 1,543,099 Interest expense from amortization of debt financing costs 9,333 - Minority interest - 100,178 Changes in operating assets and liabilities: Collection of finance lease 1,256,268 696,108 Due from/to General Partner and affiliates - 141,278 Other assets (13,104 ) 192,435 Deferred revenue 81,818 51,464 Accrued expenses and other currentliabilities 52,920 (350,686 ) Distributions to/from joint ventures and minority interest - (99,800 ) Net cash provided by operating activities 829,006 688,523 Cash flows from investing activities: Distributions received from joint ventures - 633,828 Proceeds from sales of equipment - 6,176,402 Purchase of leased equipment - (7,754,746 ) Cash investment in joint ventures (15,000 ) - Net cash used in investing activities (15,000 ) (944,516 ) Cash flows from financing activities: Cash distributions to partners (1,028,418 ) (2,996,084 ) Proceeds from revolving line of credit - 3,630,000 Distributions paid to minority interest holders - (568,490 ) Redemption of limited partnership units (3,473 ) (25,298 ) Net cash (used in) provided by financing activities (1,031,891 ) 40,128 Net decrease in cash and cash equivalents (217,885 ) (215,865 ) Cash and cash equivalents, beginning of the period 414,156 888,290 Cash and cash equivalents, end of the period $ 196,271 $ 672,425 -6- ICON Income Fund Eight B L.P. (A Delaware Limited Partnership) Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, 2008 2007 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 38,530 $ 184,873 Supplemental disclosure of non-cash investing and financing activities: Principal and interest paid directly to lenders by lessees $ 3,270,000 $ 6,181,041 Transfer of leased equipment to direct finance lease $ - $ 7,743,990 Payment of maintenance costs $ - $ 1,546,000 -7- Forward-Looking Information – Certain statements within this document may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”).These statements are being made pursuant to the
